 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS 2Ui50CT-3 PH 3:33

DALLAS DIVISION
eeputy cLera___ Wa
JOSHUA MICHAEL DANNEWITZ, _—§ "
§
Plaintiff, § |
§ Civil Action No. 3:19-CV-02149-X
Vv. §
§
FORT WORTH POLICE g
DEPARTMENT, et al., §
§
Defendants. §

ORDER

The Court considers the report of the United States Magistrate Judge in this
action, which was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

In his complaint [Doc. No. 3], the plaintiff alleges that the Tarrant County
Sheriffs Department, the Fort Worth Police Department, and Detective Jackson of
the Fort Worth Police Department violated his constitutional rights. Specifically, the
plaintiff alleges the Fort Worth Police Department and Detective Jackson worked in
concert to deprive him of these rights by arresting, investigating, and prosecuting
him. The plaintiff also alleges the Tarrant County Sheriffs Department committed
misprision of felony by imprisoning him in a prison operated by the Texas
Department of Criminal Justice. Additionally, the plaintiff alleges that Detective
Jackson further violated his constitutional rights by continuing to interrogate the
plaintiff after the plaintiff vocalized he wanted an attorney present. On September

12, 2019, the Magistrate Judge entered proposed findings of fact and
 

recommendations [Doc. No. 6] that the Court should transfer this case sua sponte to
the Fort Worth Division of the Northern District of Texas.

Having received the Report of the United States Magistrate Judge, and no
timely objections being filed, the Court is of the opinion that the findings and
conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s
report as the findings and conclusions of the Court. Accordingly, the Court hereby
TRANSFERS VENUE of this case to the Fort Worth Division of the Northern

District of Texas.

IT IS SO ORDERED this 3rd day of October 2019.

 

UNITED STATES DISTRICT JUDGE
